Mr. Justice Van Orsdel
delivered the opinion of the Court:
It is unnecessary to pass upon the validity or regularity of the proceedings in the municipal court, since the court had jurisdiction of the subject-matter, and appellant Harding, by prosecuting an appeal from the judgment, submitted herself to the jurisdiction of the appellate court, regardless of her contention that the municipal court, by sustaining plaintiff’s motion and entering judgment against the corporation, dismissed the case as to her. It was a judgment against her individually from which she appealed. The municipal court concededly had jurisdiction of the subject-matter of the suit. Appellant personally and by counsel appeared in response to the writ, and took part in the trial which resulted in the judgment appealed to the supreme court. No objection was interposed in the appellate court until the jury had been selected, and this was not *536an objection to proceeding to trial. This case is one of which the supreme court of the District could take jurisdiction on appeal from the municipal court. A general appearance by appeal and to the merits by appellant waived all defects in acquiring personal jurisdiction in the municipal court. St. Louis & S. F. R. Co. v. McBride, 141 U. S. 127, 35 L. ed. 659, 11 Sup. Ct. Rep. 982; Guarantee Sav. L. & Invest. Co. v. Pendleton, 14 App. D. C. 384.
The municipal court in this District succeeded to the jurisdiction of the courts of the justices of the peace. It occupies the'same relation to the courts of the District that a justice of the peace court does to the courts of the States. It is settled law that' where a justice of the peace has jurisdiction over the subject-matter of the suit, as here, the right to dismissal for a lack of jurisdiction over the person is a personal privilege which may be waived by a defendant. Such a waiver may be made by generally appealing from a judgment entered by a justice with jurisdiction of the subject-matter of the suit, but without jurisdiction over the defendant against whom the judgment is entered. The act of taking an appeal and appearing generally in the appellate court amounts to a waiver of the right to object to the jurisdiction. Frazier v. Douglass, 57 Kan. 809, 48 Pac. 36; Flannery v. Trainor, 13 Colo. App. 290, 57 Pac. 189; McCall v. Van Dusen, 141 Mich. 42, 104 N. W. 326; Witting v. St. Louis & S. F. R. Co. 101 Mo. 631, 10 L.R.A. 602, 20 Am. St. Rep. 636, 14 S. W. 743; Fitterling v. Missouri P. R. Co. 79 Mo. 504.
’ The judgment is affirmed with costs. Affirmed.